     Case 2:20-cv-00069-WBS-KJN Document 16 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANSAR EL MUHAMMAD,                                 No. 2: 20-cv-0069 WBS KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   KOURTNEE AMARAL, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 24, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.1 (ECF No. 11.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27
     1
        At plaintiff’s request, the court considers the objections plaintiff filed regarding the vacated
28   findings and recommendations. (See ECF Nos. 13, 14.)
                                                        1
     Case 2:20-cv-00069-WBS-KJN Document 16 Filed 08/18/20 Page 2 of 2

 1   analysis.

 2            Accordingly, IT IS HEREBY ORDERED that:

 3            1. The findings and recommendations filed July 24, 2020 are adopted in full;

 4            2. The six claims raised in the original complaint are dismissed; and

 5            3. Plaintiff’s motion for a temporary restraining order (ECF No. 6) is denied.

 6   Dated: August 17, 2020

 7

 8

 9

10

11   /muha0069.804(2)

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
